DETAILED ACTION
	This rejection is in response to Amendments filed on 01/29/2021.
	Claims 1, 3-5, and 9-14 are currently pending and have been examined.
	Claims 2 and 6-8 are cancelled.
	Claims 1, 11, 13 and 14 are currently amended 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2016-213424 filed in 10/31/2016. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.



Response to Arguments
Applicant’s arguments, see page 10-28, filed 01/29/2021, with respect to claim objection and 35 U.S.C. 112(b) rejection to claims 1 and 13 as well as 35 U.S.C. 101 rejection to claims 1, 3-5, and 9-14 have been fully considered and are persuasive in light of the currently amended claims and paragraph [0077] of applicant’s specification.  The claim objection, 35 U.S.C. 112(b) rejection, 35 U.S.C. 101 rejection has been withdrawn. 
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 14 recite:
deleting, via the processor, at a time different from a time during which an information registration process occurs, data in the memory that is repeated and data in the memory that is referenced by the processor a smaller number of times than a predetermined amount.
Applicant specification fails to recite that both data that is repeated and data for which the number of times of reference is smaller than a predetermined amount are deletion of repeated data or data for which the number of times of reference is small from the table.” Appropriate correction or clarification is required.
Applicant’s specification fails to recite deleting data at a time different from a time during which an information registration process occurs. However, Applicant’s specification, paragraph [0077], recites that the service information management phase may be performed at a timing different from that of the above-described phase. Also, FIG. 4 shows that item 400 (service information management phase) is not the same as item F112 (the service information registration phase). Appropriate correction or clarification is required. 
	Dependent claims inherit the same deficiencies as independent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Single (Pub. No.: US 2013/0253967 A1, hereinafter “Single”) in view of Anderson et al. (Patent No.: US 9,092,447 B1, hereinafter “Anderson”) in further view of Kashiwazaki (US Pat. No. 6459497 B1, hereinafter “Kashiwazaki”) and in even further view of Sapuram et al. (Pub. No. US 20160065417 A1, hereinafter Sapuram).

Regarding claims 1 and 13
Single discloses a transaction system, for improving processing efficiency…, between a plurality of computers, in which a plurality of consumer-side computers, a plurality of supplier-side computers, and a market place system are connected to a network, the market place system mediating an … transaction between a consumer and a supplier, the transaction system comprising: the transaction system comprising (Single, FIG. 1 
a management computer for the market place system, the management computer being connected to the network; and a server computer for the market place system, the server computer being connected to the network, includes a processor that performs processing for interposing in a transaction performed between at least one of the plurality of consumer-side computers and at least one of the plurality of supplier-side computers (Single, [0023]: server can also plan different transaction solutions for the demander and the supplier to allow both parties to further execute more trades; FIG.1, FIG. 3E, [0008], [0034], FIG. 4-5, [0042-0043]); and 
a memory that records consumer-side information regarding the transaction which is output from each of the plurality of consumer-side computers and supplier-side information regarding the transaction which is output from each of the plurality of supplier-side computers, wherein the memory stores a first data block including a basic element of a demand matter for the transaction and a second data block including an additional element of the demand matter as the consumer-side information (Single, [0017]: store demand and supply message; [0035]: When the server 3
 records a third data block including a basic element of a provision matter for the transaction and a fourth data block including an additional element of the provision matter as the supplier-side information (Single, [0020]: supplier to input supply information; packaging second identification information, second current location information and supply information into a supply message;  [0017]: store supply message; [0035]: When the server 3 receives the demand message and the supply message, the demand message and the supply message are stored; [0038]:  stores the transaction success-failure message to form a record for transaction success or transaction failure; [0019]), 
stores a plurality of service forms including information regarding a plurality of service IDs and service information, and -2-Applicant: HITACHI, LTD. Application No.: 15/716,860stores a fifth data block including at least plurality of service IDs… (Single, [0012]; [0017]; [0034-0035]: first and second identification information; [0041])
wherein the processor: enables each of the plurality of consumer-side computers to register the consumer-side information in the memory and to refer to the supplier-side information from the memory (Single, [0020]: demander to input demand information; packaging first identification information, first current location information and demand information into a demand message through the demand side device and sending the demand message…. performing supply-demand pairing through the server; and respectively sending the demand message and the supply message to the supply side device and the demand side device through the server to allow the demand side device and the supply side device that are paired to communicate with each other through the first 
and enables each of the plurality of supplier-side computers to register the supplier-side information in the memory and to refer to the consumer-side information from the memory (Single, [0017], [0019-0020], [0035], [0038]):
compares the demand matter for the transaction with the provision matter for the transaction on the basis of the consumer-side information and the supplier-side information….(Single, [0015-0016]: compare demand information to supply information; [0020]: perform comparison of demand and supply message; [0035]: demand information in demand message compared with supply information in supply message); 
determines a transaction object for which a provision matter suitable for the demand matter is set; sets a combination of the consumer and the supplier on the basis of the determined transaction object (Single, [0035] and [0020]: when the demand message from consumer corresponds with the supply message from supplier, performing supply-demand pairing;  FIG.4-FIG.5, [0043]); -3- 6307903-1Applicant: HITACHI, LTD. Application No.: 15/716,860
conducts preliminary evaluation of the provision matter for the comparison before a transaction between the consumer and the supplier is established (Single, [0035]: if after comparison the demand and supply information are similar then supply-demand pairing action occurs to start communication between supplier and demander for negotiations; [0019]: perform supply-demand transaction after performing pairing; [0038]: after the demand side device 1 and the supply side device 2 are paired, they can be provided to the demander and the supplier to 
recognizes the preliminary evaluation as a simulation of the provision matter on the basis of data for the preliminary evaluation, which is provided from the consumer, and a method provided from the supplier for calculating the data; determines the provision matter to determine the transaction object on the basis of a result of the simulation (Single, FIG. 3E, [0041-0042]: demand advice message generated based on demand and supply messages including displaying locations of the service area and a plan for the service to consumer as simulation of provision matter; FIG. 4-5, [0043]: compare quantity of demand from consumer to quantity of supply from supplier (e.g. 100 boxes) to generate demand advice message to perform transaction negotiation between consumers and supplier); 
Single does not explicitly disclose:
reduction in data accumulation…
Electric Power Energy transaction under a SaaS-type transaction…
and for each of the plurality of service IDs a corresponding value representing a number of times a service is referred with respect to each of the plurality of service IDs,
compares the demand matter for the transaction with the provision matter for the transaction …by using the table (emphasis added).
receives a request from the managing computer, executes a table optimization process based on the request, the table optimization processing 
searches and retrieves a table including the plurality of service forms via an access key, wherein the access key is the identified one of the plurality of service IDs, 
deletes a record of the identified one of the plurality of service IDs from the table, 
deletes, at a time different from a time during which an information registration process occurs, data in the memory that is repeated and data in the memory that is referenced by the processor a smaller number of times than a predetermined amount.
However, Anderson teaches that it is known to include:
and for each of the plurality of service IDs a corresponding value representing a number of times a service is referred with respect to each of the plurality of service IDs (Anderson, C2, L1-67; C12, L18-49; C4, L8-20; C8, L1-8: identification attached to transaction data for duplicates),
receives a request from the managing computer, executes a table optimization process based on the request, the table optimization processing including: scanning the fifth data block to identify one of the plurality of service IDs whose corresponding value is less than or equal to a predetermined value (Anderson, C2, L1-67; C4, L20-26; C9, 12-26; C10, L18-49; C11, L1-15; C12, L18-49; FIG. 2, C16, L12-17; C17, L9-39: table and screen transaction data to identify duplicates), 
searches and retrieves a table including the plurality of service forms via an access key, wherein the access key is the identified one of the plurality of service IDs (Anderson, C2, L1-67; C12, L18-49; C17, L39-67; C15, L56-67: query table and extract transaction data),;
compares the demand matter for the transaction with the provision matter for the transaction …by using the table (Anderson, C2, L14-37: comparison for transaction data performed using hash table; C7, L41-43: dataset compared against a dataset; C27,1-10 and L44-46: table; C28, L49-65)
deletes a record of the identified one of the plurality of service IDs from the table, and deletes… data in the memory that is repeated (Anderson, FIG.4, C18, L5-20; C12, L18-49; C32, L5-21: remove transaction data that is duplicate).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Single with Anderson to include the aforementioned limitations since such a modification would be predictable. Single would continue to teach storing transaction data except now deleting transaction data that is repeated is taught according to the teachings of Anderson. This is a predictable result of the combination.  (Anderson, C1, L20-55). 
However, Kashiwazaki teaches that it is known to include: 
reduction in data accumulation…(Kashiwazaki, C12, L25-31: load upon computer can be reduced if a size of memory space is available after deletion; C1, L35-41: in a case where the registered matter becomes unnecessary or a large amount of information is registered, the already-registered matter(s) should be deleted to make available memory space)
deletes, at a time different from a time during which an information registration process occurs, data … and data in the memory that is referenced by the processor a smaller number of times than a predetermined amount (Kashiwazaki, C3, L1-20: delete registered matter at a time where predetermined period has passed from registration and matter having number of uses less than designated value; C4, L58-67: deletion in case where number of times of use is less than predetermined number; C13, L2-6: perform deletion after a predetermined period from registration, and deletion of registered matter(s) used less number of times than a predetermined number of use within a predetermined period).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Single and Anderson with Kashiwazaki to include the aforementioned limitations since such a modification would be predictable. Single and Anderson would continue to teach deleting transaction data that is repeated except now deleting occurs at a time different from a registration process and to data that is referenced a smaller number of time than a predetermined amount according to the teachings of Kashiwazaki. This is a predictable result of the combination. (Kashiwazaki, C2, L29-42)
However, Sapuram teaches that it is known to include:
Electric Power Energy transaction under a SaaS-type transaction…(Sapuram, FIG. 1, [0030]: SaaS; [0042]: paying for electricity); 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Single, Anderson, and Kashiwazaki to include the 


Regarding claim 3 
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 1, as well as: 
wherein the processor sets a degree of priority on the basis of at least one of the consumer-side information and the supplier-side information, and compares the demand matter for the transaction and the provision matter for the transaction with each other in accordance with the degree of priority (Single [0015], [0035]). 

Regarding claim 4
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 1, as well as:
wherein the processor determines suitability of the provision matter for the demand matter within a range of a degree of suitability (Single, [0042]). 

Regarding claim 5
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 1, as well as:
wherein the processor adapts a plurality of the provision matters to the demand matter (Single, FIG.4, [0043-0044]). 

Regarding claim 9
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 1, as well as:
wherein the processor combines the provision matter suitable for the preliminary evaluation with the demand matter (Single, FIG.1 and 3E, [0034], [0040-0041], [0043]).
 

Regarding claim 10
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 9, as well as:
wherein the processor determines the suitability within a range of a degree of suitability (Single, [0042]). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Single, Anderson, and Kashiwazaki.

Regarding claim 14
Single discloses non-transitory computer readable medium storing a program for controlling a transaction system, for improving processing efficiency…, between a plurality of computers, wherein the program, when executed by a processor, causes the processor of a server computer connected to a network for connecting a plurality of consumer-side computers and a plurality of supplier-side computers to each other to (Single, FIG. 1 and FIG. 3E, [0034-0035]: server, demand side device, and supply side device and network; [0043-0044]: devices; [0017-0019]: storing): 
store consumer-side information regarding the transaction which is output from each of the plurality of consumer-side computers and supplier-side information -7- 6307903-1Applicant: HITACHI, LTD. Application No.: 15/716,860regarding the transaction which is output from each of the plurality of supplier-side computers in a memory of the server computer; store the consumer-side information to be a first data block including a basic element of a demand matter for the transaction and a second data block including an additional element of the demand matter (Single, [0017]: store demand and supply message; [0035]: When the server 3
store the supplier-side information to be a third data block including a basic element of a provision matter for the transaction and a fourth data block including an additional element of the provision matter (Single, [0020]: supplier to input supply information; packaging second identification information, second current location information and supply information into a supply message;  [0017]: store supply message; [0035]: When the server 3 receives the demand message and the supply message, the demand message and the supply message are stored; [0038]:  stores the transaction success-failure message to form a record for transaction success or transaction failure; [0019]); 
store a plurality of service forms including information regarding a plurality of service IDs and service information; store a fifth data block including at least plurality of service IDs …(Single, [0012]; [0017]; [0034-0035]: first and second identification information; [0041]); 
enable each of the plurality of consumer-side computers to register the consumer-side information in the memory and to refer to the supplier-side information from the memory  (Single, [0020]: demander to input demand information; packaging first identification information, first current location information and demand information into a demand message through the demand side device and sending the demand message…. performing supply-demand pairing through the server; and respectively sending the demand message and the supply message to the supply side device and the demand side device through the server to allow the demand side device and the supply side device that are paired to communicate with each other through the first 
enable each of the plurality of supplier-side computers to register the supplier-side information in the memory and to refer to the consumer-side information from the memory, in order to interpose in a transaction performed between at least one of the plurality of consumer-side computers and at least one of the plurality of supplier-side computers (Single, [0017], [0019-0020], [0035], [0038]); 
compares the demand matter for the transaction with the provision matter for the transaction on the basis of the consumer-side information and the supplier-side information ….(Single, [0015-0016]: compare demand information to supply information; [0020]: perform comparison of demand and supply message; [0035]: demand information in demand message compared with supply information in supply message), 
determines a transaction object for which a provision matter suitable for the demand matter is set, sets a combination of the consumer and the supplier on the basis of the determined transaction object (Single, [0035] and [0020]: when the demand message from consumer corresponds with the supply message from supplier, performing supply-demand pairing;  FIG.4-FIG.5, [0043]), 
conducts preliminary evaluation of the provision matter for the comparison before a transaction between the consumer and the supplier is established (Single, [0035]: if after comparison the demand and supply information are similar then supply-demand pairing action occurs to start communication between supplier and demander for negotiations; [0019]: perform supply-demand transaction after 1 and the supply side device 2 are paired, they can be provided to the demander and the supplier to selectively perform supply-demand transaction; [0043]: demand advice message to negotiate transaction), 
recognizes the preliminary evaluation as a simulation of the provision matter on the basis of data for the preliminary evaluation, which is provided from the consumer, and a method provided from the supplier for calculating the data, determines the provision matter to determine the transaction object on the basis of a result of the simulation (Single, FIG. 3E, [0041-0042]: demand advice message generated based on demand and supply messages including displaying locations of the service area and a plan for the service to consumer as simulation of provision matter; FIG. 4-5, [0043]: compare quantity of demand from consumer to quantity of supply from supplier (e.g. 100 boxes) to generate demand advice message to perform transaction negotiation between consumers and supplier), 
Single does not teach:
reduction in data accumulation…
and for each of the plurality of service IDs a corresponding value representing a number of times a service is referred with respect to each of the plurality of service IDs,
compares the demand matter for the transaction with the provision matter for the transaction …by using the table (emphasis added)
receive a request from a managing computer; and execute a table optimization process based on the request, the table optimization processing including: scan the fifth data block to identify one of the plurality of service IDs whose corresponding value is less than or equal to a predetermined value, -8- 6307903-1Applicant: HITACHI, LTD. Application No.: 15/716,860
searches and retrieve a table including the plurality of service forms via an access key, wherein the access key is the identified one of the plurality of service IDs, 
delete a record of the identified one of the plurality of service IDs from the table, and 
delete, at a time different from a time during which an information registration process occurs, data in the memory that is repeated and data in the memory that is referenced by the processor a smaller number of times than a predetermined amount.
However, Anderson teaches that it is known to include:
and for each of the plurality of service IDs a corresponding value representing a number of times a service is referred with respect to each of the plurality of service IDs (Anderson, C2, L1-67; C12, L18-49; C4, L8-20; C8, L1-8: identification attached to transaction data for duplicates),
compares the demand matter for the transaction with the provision matter for the transaction …by using the table (emphasis added)
receive a request from a managing computer; and execute a table optimization process based on the request, the table optimization processing including: scan the fifth data block to identify one of the plurality of service IDs whose corresponding value is less than or equal to a predetermined value (Anderson, C2, L1-67; C4, L20-26; C9, 12-26; C10, L18-49; C11, L1-15; C12, L18-49; FIG. 2, C16, L12-17; C17, L9-39: table and screen transaction data to identify duplicates), -8- 6307903-1Applicant: HITACHI, LTD. Application No.: 15/716,860
searches and retrieve a table including the plurality of service forms via an access key, wherein the access key is the identified one of the plurality of service IDs (Anderson, C2, L1-67; C12, L18-49; C17, L39-67; C15, L56-67: query table and extract transaction data), 
delete a record of the identified one of the plurality of service IDs from the table, and delete …data in the memory that is repeated… (Anderson, FIG.4, C18, L5-20; C12, L18-49; C32, L5-21: remove transaction data that is duplicate).
The motivation to combine Single and Anderson is similar to the motivation above in claim 1. 
However, Kashiwazaki teaches that it is known to include: 
reduction in data accumulation…(Kashiwazaki, C12, L25-31: load upon computer can be reduced if a size of memory space is available after deletion; C1, L35-41: in a case where the registered matter becomes unnecessary or a large amount of information is registered, the already-registered matter(s) should be deleted to make available memory space)
delete, at a time different from a time during which an information registration process occurs, data … and data in the memory that is referenced by the processor a smaller number of times than a predetermined amount (Kashiwazaki, C3, L1-20: delete registered matter at a time where predetermined period has passed from registration and matter having number of uses less than designated value; C4, L58-67: deletion in case where number of times of use is less than predetermined number; C13, L2-6: perform deletion after a predetermined period from registration, and deletion of registered matter(s) used less number of times than a predetermined number of use within a predetermined period).
The motivation to combine Single and Anderson with Kashiwazaki is similar to the motivation above in claim 1. 



Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Single, Anderson, Kashiwazaki, and Sapuram, as set forth above in claim 1, in view of Snapper et al. (Patent No.: US 7,216,292 B1, hereinafter “Snapper”).
Regarding claim 11
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 1, as well as:
wherein the processor performs the information registration process by presenting an input form for information registration to a first computer attempting to register the consumer-side information in the memory among the plurality of consumer-side computers and a second computer attempting to register the supplier-side information in the memory among the plurality of supplier-side computers (Single, [0020]: demander to input demand information and  providing a supplier to input supply information; [0035]: demand side device and supply side device [0036]: display demand/supply information and communication between demand side device and supply side device; FIG. 2, [0040]: provide the demander to input demand information; [0038]: perform supply-demand transaction; FIG 3A, [0041]), 
Single, Anderson, Kashiwazaki, and Sapuram does not explicitly teach:
and executes the presentation of the input form by extracting a predetermined input form in accordance with a degree of priority of each of the plurality of input forms for information registration and presenting the predetermined input form.
However, Snapper teaches that it is known to include:
and executes the presentation of the input form by extracting a predetermined input form in accordance with a degree of priority of each of the plurality of input forms for information registration and presenting the predetermined input form (Snapper, FIG. 4C-D, C7, L1-50: data values entered by user are extracted and stored for future use with different forms… previously used values for fields in a form are suggested and displayed to the user filling out the form; C8, L1-50: suggestions are displayed in priority order).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Single, Anderson, Kashiwazaki, and Sapuram with Snapper to include the aforementioned limitations such a modification would be predictable. Single, Anderson, Kashiwazaki, and Sapuram continue to teach inputting demand and supply information to form transaction except now input for filling out a form is based on extracting predetermined input according to the teachings of Snapper. This is a predictable result of the combination. (Snapper, C2, L1-15).   

Regarding claim 12
The combination of Single, Anderson, Kashiwazaki, and Sapuram teaches the transaction system according to claim 1, as well as:
wherein the processor registers the consumer-side information and the supplier-side information in the memory and…(Single, [0017], [0019-0020], [0035], [0038])
Single, Anderson, Kashiwazaki, and Sapuram does not explicitly teach:
 then optimizes the registered information on the basis of degrees of priority of the respective pieces of information. 
However Snapper teaches that it is known to include:
then optimizes the registered information on the basis of degrees of priority of the respective pieces of information (Snapper, FIG. 4C-D, C7, L1-50; C8, L1-50; C13, L57-65-C14, L1-5: suggests a previously used value based on different priority levels that are arranged in priority order). 
The motivation to combine Single, Anderson, Kashiwazaki, and Sapuram with Snapper is the same as set forth above in claim 11.

Conclusion 
	The non-patent literature of record but not relied upon as prior art is cited as Reference-U in PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684